                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JIMMY AVIRAM,

      Plaintiff,

v.                                                  Case No. 8:21-cv-432-TPB-CPT

THE BANK OF NEW YORK MELLON,
as Trustee for the Certificate holders
of CWMBS, Inc., CHL Mortgage Pass-
Through Trust 2006-TMI, Mortgage
Pass-Through Certificates, Series 2006-TM
f/k/a THE BANK OF NEW YORK,

      Defendant.
______________________________________/

            ORDER DENYING PLAINTIFF’S MOTION TO REMAND
                     AND MOTIONS TO STAY; and

                   ORDER GRANTING DEFENDANT’S MOTION
                   TO VACATE DEFAULT AND QUASH SERVICE

      This matter is before the Court on several motions:

      (1) “Plaintiff’s Motion for Remand and Incorporated Memorandum of
          Law” (Doc. 3);

      (2) “Plaintiff’s Motion to Stay Adjudication of Any Service / Remand
          Issues Pending Deposition, Motion to Compel Defendant’s Deposition,
          and Incorporated Memorandum of Law” (Doc. 15);

      (3) “Plaintiff’s Supplemental Motion to Stay Adjudication of Any Service /
         Remand Issues Pending Discovery from CT, Motion to Allow
         Subpoena Duces Tecum to CT, and Incorporated Memorandum of
         Law” (Doc. 18);

      (4) “BONYM’s Memorandum Incorporating and Re-Filing State Court
          Motion to Vacate Default Final Judgment, to Set Aside Clerk’s
          Default, and to Quash Service” (Doc. 23).



                                      Page 1 of 3
      The parties filed responses to each of the motions. (Docs. 19; 20; 24; 29). After

reviewing the motions, responses, court file, and record, the Court finds as follows:

      Plaintiff Jimmy Aviram moves to remand this action, arguing that Defendant

The Bank of New York Mellon untimely removed this action. Defendant argues that it

was not properly served, and it seeks to quash service of process and vacate the

default judgment against it.

      Several courts have recently addressed substantially similar or identical issues

involving improper attempts to serve Defendant. See, e.g., Centurion Sys., LLC v.

Bank of N.Y. Mellon, No. 8:21-cv-726-SDM-AAS, 2021 WL 1526272, at *1 (M.D. Fla.

Apr. 19, 2021); Kaye v. The Bank of N.Y. Mellon as Tr. For Certificate holders of

CWALT, Inc., Alternative Loan Tr. 2007-OH3, Mortg. Pass-Through Certificates, Series

2007-OH3, No. 8:21-cv-469-WFJ-TGW, 2021 WL 1390019, at *3 (M.D. Fla. Apr. 13,

2021); Eaton v. The Bank of N.Y. Mellon, No. 3:21cv251-MCR-EMT, 2021 WL 1345533,

at *4 (N.D. Fla. Apr. 9, 2021); Bonafide Properties, LLC v. Bank of N.Y. Mellon, No.

5:21cv54-TKW-MJF, 2021 WL 1186332, at *2 (N.D. Fla. Mar. 29, 2021); Gossamer

Wing, LLC v. Bank of N.Y. Mellon as Tr. for Certificate holders of CWABS, Inc., Asset-

Backed Certificates, Series 2007-2, No. 21-80319-CIV-CANNON/Brannon, 2021 WL

857527, at *4 (S.D. Fla. Mar. 7, 2021). The Court sees no reason to depart from the

analysis in these well-reasoned decisions. As a result, Plaintiff’s motion to remand is

denied, and Defendant’s motions to quash service of process and to vacate the default

judgment are granted. The return of service on The Bank of New York Mellon is

quashed, and the default judgment entered by the state court is vacated. The motions

to stay are denied.

                                        Page 2 of 3
        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

  (1) “Plaintiff’s Motion for Remand and Incorporated Memorandum of Law” (Doc. 3)

        is DENIED.

  (2) “Plaintiff’s Motion to Stay Adjudication of Any Service / Remand Issues Pending

        Deposition, Motion to Compel Defendant’s Deposition, and Incorporated

        Memorandum of Law” (Doc. 15) is DENIED.

  (3) “Plaintiff’s Supplemental Motion to Stay Adjudication of Any Service / Remand

        Issues Pending Discovery from CT, Motion to Allow Subpoena Duces Tecum to

        CT, and Incorporated Memorandum of Law” (Doc. 18) is DENIED.

  (4) “BONYM’s Memorandum Incorporating and Re-Filing State Court Motion to

        Vacate Default Final Judgment, to Set Aside Clerk’s Default, and to Quash

        Service” (Doc. 23) is GRANTED.

  (5) The return of service on The Bank of New York Mellon is QUASHED.

  (6) The Clerk is directed to VACATE the default judgment entered by the state

        court.

  DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of June,

2021.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE



                                       Page 3 of 3
